NOT FOR PUBLICATION                        FILED
                       UNITED STATES COURT OF APPEALS                     FEB 15 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

    GREGORY LYNN NORWOOD,                          No.    14-17059

                     Plaintiff-Appellant,          D.C. No.
                                                   1:09-cv-00330-AWI-SAB
      v.

    MATTHEW CATE, Director of Prisons;             MEMORANDUM*
    KEN CLARK, Warden; K. ALLISON,
    Warden; T. P. WAN, Associate Warden; J.
    REYNOSO, Facility Captain; ZANINI,
    Appeals Coordinator; N. GRANNIS, Chief
    of Inmate Appeals; W. J. SULLIVAN,

                     Defendants-Appellees.

                       Appeal from the United States District Court
                          for the Eastern District of California
                       Anthony W. Ishii, District Judge, Presiding

                            Submitted December 12, 2016 **
                         Submission Vacated December 16, 2016
                            Resubmitted February 15, 2017
                               San Francisco, California

Before: GRABER and HURWITZ, Circuit Judges, and BOULWARE,*** District

*
      This disposition is not appropriate for publication and is not precedent except
as provided by Ninth Circuit Rule 36-3.
**
       The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
***
           The Honorable Richard F. Boulware, United States District Judge for the
Judge.
      Gregory Norwood appeals a summary judgment in this 42 U.S.C. § 1983

action against several prison officials, alleging two Eighth Amendment claims

arising from the denial of outdoor exercise during two temporary prison lockdowns.

We have jurisdiction under 28 U.S.C. § 1291 and affirm.

      Norwood argues that the state defendants violated clearly established law by

denying him outdoor exercise during the two lockdowns following a prison race riot.

See Allen v. Sakai, 48 F.3d 1082, 1088 (9th Cir. 1995). A prison official is entitled

to qualified immunity unless his or her conduct violated a constitutional right that

was clearly established at the time of the violation. Pearson v. Callahan, 555 U.S.
223, 232 (2009). The Supreme Court does “not require a case directly on point, but

existing precedent must have placed the statutory or constitutional question beyond

debate.” Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011).

      1. Norwood was deprived of outdoor exercise in response to a genuine

emergency—a violent race riot involving 28 inmates, which was followed by

continuing racial tension, threats of retribution, and several acts of violence. In 2008,

prison officials did not violate clearly established law by instituting a temporary

lockdown in response to a genuine emergency. See Hayward v. Procunier, 629 F.2d
599, 603 (9th Cir. 1980). Nor was it clearly established “precisely how, according



District of Nevada, sitting by designation.

                                           2
to the Constitution, or when a prison facility housing problem inmates must return

to normal operations, including outside exercise,” after a genuine emergency. Noble

v. Adams, 646 F.3d 1138, 1143 (9th Cir. 2011).

      2. Norwood also argues that Defendants violated his Eighth Amendment

rights by deliberately releasing a Caucasian inmate affiliated with an African-

American disruptive group into the exercise yard in order to provoke a race riot. To

establish an Eighth Amendment violation, an inmate must show that prison officials

unreasonably ignored a known substantial risk of serious harm to inmates’ health or

safety. Farmer v. Brennan, 511 U.S. 825, 834, 837, 844 (1994). It is undisputed

that the state defendants took precautions before introducing the inmate at issue into

the outdoor exercise yard: they investigated the potential threat, conducted

interviews, and closely observed him in the dayroom before releasing him to the

yard. Thus, the district court correctly concluded that there was no genuine dispute

whether the officials unreasonably ignored a substantial risk of serious harm to

inmate health or safety. Id.

      3. Norwood moved to re-open discovery over two years after it closed to

obtain additional information to oppose Defendants’ supplemental motion for

summary judgment. The district court did not abuse its discretion in denying

Norwood’s discovery motion. Norwood did not suggest any specific facts that

additional discovery would reveal, nor did he explain how those facts would


                                          3
preclude summary judgment. See Tatum v. City & Cty. of S.F., 441 F.3d 1090, 1100

(9th Cir. 2006).

      4.   We have reviewed Norwood’s remaining arguments and find them

unpersuasive.

      AFFIRMED.




                                       4